DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 31 May 2022 for application number 16/888,261. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 1-7, and 9-20 presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  Applicant Arguments/Remarks filed 31 May 2022 states that claim 18 is to be cancelled. However, claim 18 remains in the claims filed. As such, the Examiner has provided a rejection for claim 18 below.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murdoch et al. [hereinafter as Murdoch] (US 2020/0098466 A1) in view of Roberts et al. [hereinafter as Roberts] (US 2008/0275912 A1).
In reference to claim 1, Murdoch teaches a system for displaying refreshment outlooks, the system comprising a computing device, the computing device designed and configured to: 
retrieve a user profile from a profile database [para 0080 discloses retrieving a user profile from a database]; 
determine a refreshment position using the user profile [para 0080 discloses an area determined by a user profile]; 
select current refreshment possibilities contained within the refreshment position [paras 0095-0097 discloses selecting items from particular grocers, for example]; 
output a refreshment target, using the user profile, wherein outputting the refreshment target further comprises outputting the refreshment target from the machine-learning model [para 0080 discloses generating a meal plan using profile information; Abstract discloses a machine learning model to output a menu]; 
examine current refreshment possibilities and the refreshment target, wherein the examining the current refreshment possibilities comprises: generating a refreshment classifier, wherein the refreshment classifier utilizes the current refreshment possibilities as an input, and outputs refreshment descriptions for the current refreshment possibilities; and order the current refreshment possibilities as a function of the refreshment descriptions and the user profile [para 0105 discloses that grapefruit juice is classified as inhibiting activity of certain digestive enzymes and should be excluded from a user’s meal plan, i.e. refreshment description; this determination is based off of user profile information, for instance, that the user should not have certain food items based on dietary restrictions; paras 0084, 0086-0088, 0126-0127 discloses the ability to analyze and sort/order foods based on various factors, including user profile information and whether food is suitable for a user]; and generate a refreshment outlook [para 0209 discloses generating or modifying a meal plan menu based on available food sources].
However, while Murdoch teaches output a refreshment target, using the user profile, wherein outputting the refreshment target further comprises outputting the refreshment target from the machine-learning model [para 0080 discloses generating a meal plan using profile information; Abstract discloses a machine learning model to output a menu], Murdoch does not explicitly teach:
wherein the user profile comprises genetic risk factor data of a user; inputting at least the genetic risk factor data of the user to a machine-learning model.
Roberts teaches wherein the user profile comprises genetic risk factor data of a user; inputting at least the genetic risk factor data of the user to a machine-learning model [para 0018 discloses providing a supplementation recipe based on a unique genetic profile of an individual; para 0072 gives an example that someone with a genetic risk should eat certain types of food].
It would have been obvious to one of ordinary skill in art, having the teachings of Murdoch and Roberts before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Murdoch to include the functionality as taught by Roberts in order to obtain a refreshment system in which genetic risk factor data from a user profile may be used to suggest refreshments to an individual. 
One of ordinary skill in the art wanted to be motivated to obtain a refreshment system in which genetic risk factor data from a user profile may be used to suggest refreshments to an individual to provide a personalized supplementation assessment to help reduce the risk of disease and the effects of environmental stress on a particular individual [Roberts, para 0003].

In reference to claim 2, Murdoch and Roberts teach the invention of claim 1.
Murdoch teaches The system of claim 1, wherein the user profile is generated from a user self-assessment [para 0076 discloses a user profile may include various user preferences].

In reference to claim 3, Murdoch and Roberts teach the invention of claim 1.
Murdoch teaches The system of claim 1, wherein the computing device is further configured to identify a refreshment combination preference using the user profile [para 0076 discloses a user profile may include food preferences].

In reference to claim 4, Murdoch and Roberts teach the invention of claim 1.
Murdoch teaches The system of claim 1, wherein the computing device is further configured to generate a refreshment algorithm, wherein the refreshment algorithm utilizes the user profile as an input, and outputs a refreshment preference [para 0077 discloses determining a meal plan based on a user profile using an algorithm].

In reference to claim 5, Murdoch and Roberts teach the invention of claim 1.
Murdoch teaches The system of claim 1, wherein the computing device is further configured to: receive an input from a refreshment provider wherein the input identifies current refreshment possibilities; and identify the refreshment provider in reference to the refreshment position [para 0095 discloses determining food items available at a local grocery store, for example].

In reference to claim 6, Murdoch and Roberts teach the invention of claim 1.
Murdoch teaches The system of claim 1, wherein the computing device is further configured to: retrieve an element of user data contained within the user profile; and generate a target algorithm wherein the target algorithm utilizes the element of user data as an input, and outputs the refreshment target [para 0080 discloses determining a meal plan using profile information; para 0076 discloses a user profile may include various user preferences which may be used to determine a meal plan].

In reference to claim 7, Murdoch and Roberts teach the invention of claim 1.
Murdoch teaches The system of claim 1, wherein the computing device is further configured to: determine a deficiency between the current refreshment possibilities and the refreshment target; and suggest a replacement intended to cure the deficiency [claim 12 discloses providing additional meals to address a nutritional deficiency].

In reference to claim 9, Murdoch and Roberts teach the invention of claim 1.
Murdoch teaches The system of claim 1, wherein the computing device is further configured to: retrieve a logged refreshment entry contained within the user profile; and adjust the refreshment target using the logged refreshment entry [para 0099 discloses a food log, which may be used to adjust meal options].

In reference to claim 10, Murdoch and Roberts teach the invention of claim 1.
Murdoch teaches The system of claim 1, wherein the computing device is further configured to: receive a refreshment selection contained within the refreshment outlook from a user client device; and organize transmission of the refreshment selection using the user profile [para 0095 discloses determining food items available at a local grocery store, for example, to include as part of a meal plan].

	In reference to claims 11-17, claims 11-17 are rejected for the same reasons as that of claims 1-7, respectively

In reference to claim 18, Murdoch and Roberts teach the invention of claim 11.
Murdoch teaches The method of claim 11, wherein examining current refreshment possibilities further comprises: generating a refreshment classifier, wherein the refreshment classifier utilizes the current refreshment possibilities as an input, and outputs refreshment descriptions; and ordering the refreshment descriptions using the user profile [para 0105 discloses that grapefruit juice is classified as inhibiting activity of certain digestive enzymes and should be excluded from a user’s meal plan, i.e. refreshment description; this determination is based off of user profile information, for instance, that the user should not have certain food items based on dietary restrictions; paras 0084, 0086-0088, 0126-0127 discloses the ability to analyze and sort/order foods based on various factors, including user profile information and whether food is suitable for a user].
 
In reference to claims 19-20, claims 19-20 are rejected for the same reasons as that of claims 9-10, respectively.

Response to Arguments
In response to Applicant’s arguments, Examiner respectfully disagrees. Applicant contends that, “Murdoch does not disclose, teach, or suggest any refreshment classifier that is a classifier that may be used to sort current refreshment possibilities into different categories of indications of a refreshment possibility complying with information contained within a user profile at all.” However, the current claim language does not reflect this statement. The current claim language states that a classifier is generated that uses refreshment possibilities as an input, and outputs a refreshment description for the refreshment possibility. Murdoch, paragraph 0105 discloses that grapefruit juice is classified as inhibiting activity of certain digestive enzymes and should be excluded from a user’s meal plan, i.e. refreshment description; therefore, in this example, grapefruit juice is classified as having this description and being unsuitable for a user. This determination is based off user profile information, for instance, that the user should not have certain food items based on dietary restrictions. Further, Murdoch teaches in paragraphs 0084, 0086-0088, 0126-0127, the ability to analyze and sort/order foods based on various factors, including user profile information and whether food is suitable for a user. Therefore, the prior art reasonably teaches the amendment claim language of claims 1 and 11, as expressed in the Rejection above.
Claim 18 is rejected for similar reasons as that of claims 1 and 11. Examiner notes that Specification of instant application, paragraph 0034 discloses that the ordering of refreshment descriptions may be done in order of refreshment possibilities, which are based on refreshment descriptions that express the suitability of a refreshment for a user. This is similar to the “ordering” performed in claims 1 and 11, and has been interpreted as such. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW CHUNG/Examiner, Art Unit 2173            
                                                                                                                                                                                            
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173